Mr. Brooks Treece, Chairman Crawford County Board of Election Commissioners c/o Mr. Chuck Dyer, Attorney at Law 521 Main Street Van Buren, Arkansas 72956
Dear Mr. Treece:
This is in response to your request for an opinion regarding the selection of a Democratic Party candidate for the position of Sheriff of Crawford County. You state that the current sheriff, who was also the Democratic Party nominee, recently resigned and has also stated that he does not intend to run for the position in the upcoming general election. You have asked, first, whether it is too late to set a special election and whether it would be proper to select a new democratic party candidate at a county convention. Secondly, you have asked whether, in connection with a county convention, there is a mandatory voting procedure.
It is my opinion, in response to your first question, that it is too late as a practical matter to hold a special primary election to fill this vacancy in nomination. It seems clear that a special election cannot at this point be set on a date that would permit compliance with election laws governing absentee ballots and certificates of nomination. See A.C.A. §§ 7-5-403 (b) (Repl. 1993) (applications for absentee ballots), 7-5-407(a) (Repl. 1993) (delivery of absentee ballots to county clerk), and7-7-203(k)(2) (Repl. 1993) (certified list of nominated candidates).
In response to the second part of this question regarding a county convention, it is my opinion that the answer is "yes." In accordance with A.C.A. § 7-7-104(a)(1) (Repl. 1993), the party may choose to declare a nominee by "[c]ertificate of the chairman and secretary of any convention of delegates. . . ." This is an alternative method for filling a vacancy in nomination, which is defined in A.C.A. § 7-7-101 (4) (Repl. 1993) as ". . . the circumstances in which the nominee of a political party selected at a primary election shall not be certified as the nominee due to death, resignation, withdrawal, or other good and legal cause arising subsequent to nomination and preceding the final date for certification of nominations."
With regard to your second question involving the voting procedure at such a convention, it is my opinion that this is a matter to be decided by the party. My research has yielded no Arkansas Code provision in this regard. Thus, in my opinion, it may reasonably be concluded that the party has the authority to establish procedures for selecting nominees at a convention of delegates.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:EAW/cyh